                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


SHANE BLISS,

                        Plaintiff,

                  v.

STATE OF ALASKA, et al.                       Case No. 3:19-cv-00236-SLG

                        Defendants.


                                 ORDER OF DISMISSAL

        On August 29, 2019, Shane Bliss, a self-represented litigant, filed a

Complaint under the Civil Rights Act 42 U.S.C. § 1983, along with a civil cover

sheet and an Application to Waive the Filing Fee.1 The civil cover sheet does not

cite to a U.S. civil statute, but states “Judicial misconduct, criminal negligence,

judges commi[t]ting felonies.” Additionally, the civil cover sheet gives the brief

description of the cause of action as “Judges heard testimony from criminal

admitting to numerous felonies and did nothing.” The civil cover sheet also lists

two related state court cases: 3KN-16-00404CI and 3KN-16-00425CI. The Court

takes judicial notice that Case No. 3KN-16-00404CI is divorce proceeding with

children, Bliss v. Bliss, which was reopened on September 3, 2019.2 Hearings in


1   Dockets 1-3
2 Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact; the court’s power to
accept such a fact.” Black’s Law Dictionary (11th ed. 2019); see also Headwaters Inc. v.
U.S. Forest Service, 399 F.3d 1047, 1051 n.3 (9th Cir. 2005) (“Materials from a
that case have been held before Judge Anna Moran and Judge Lance Joanis. The

Court also takes judicial notice that Case No. 3KN-16-00425CI is a civil protective

action, Bliss v. Bliss, which resulted in short-term and long-term protective orders

against Shane Bliss.3 The long-term protective order was dissolved on August 8,

2016. Hearings in that case were held before Judge Jennifer Wells and Judge

Anna Moran.

          In his Complaint, Mr. Bliss alleges Judges Moran, Joanis, and Wells violated

his rights to due process.4 Mr. Bliss alleges that Judge Moran “told me I could not

report my rape, abuse, kidnapping, torture and eventual murder to the police.” 5 He

further alleges that Brenna Bliss admitted those crimes in court and Judge Moran

“did nothing to hold Brenna Bliss accountable for her crimes.” Mr. Bliss alleges

that Judge Joanis “cut off my testimony in court, declaring he had heard enough.

He did not let me testify against my rapist Brenna Bliss and gave custody of my

children to my murder[er].”6 He further alleges that Judge Joanis awarded “my

rapist child support in violation of Alaska state law” in addition to “half the children’s


proceeding in another tribunal are appropriate for judicial notice.”) (internal quotation
marks and citation omitted); see also Fed. R. Evid. 201.
3   Id.
4 Docket 1 at 2-5. (The Court notes that Mr. Bliss has named “Heather Wells” as the
judge-defendant. However, the Court takes judicial notice that Judge Wells first name is
Jennifer.).
5   Docket 1 at 3.
6   Docket 1 at 4.

Case No. 3:19-cv-00236-SLG, Bliss v. State of Alaska, et al..
Order of Dismissal
Page 2 of 11
PFDs[.]” Mr. Bliss alleges that Judge Wells “allowed coerced testimony from a

mentally handicapped ward of the state in a malicious restraining order against

me.”7 He further alleges that Judge Wells “granted the order after it was proven in

court I was no threat.”

         Mr. Bliss also alleges that Dylan Weiss, the court appointed guardian ad

litem from the Office of Public Advocacy, violated his due process rights. Mr. Bliss

alleges that Mr. Weiss “stated that Anna Moran would never agree to my having

sole custody of my children.”8 He further alleges that Mr. Weiss “testified that

[Brenna Bliss] was cooperating with the court. This proves a bias in the court and

perjury on the part of Dylan Weiss.”

         Mr. Bliss lists the State of Alaska as a defendant but does not include

separate or distinct allegations against the State. Mr. Bliss alleges that “the policy

or custom of this government violates my rights and I seek injunctive relief to stop

the continuing violations of my civil rights.”9

         For relief, Mr. Bliss requests:         (1) $500,000,00.00 in damages; (2)

$500,000,000.00 in punitive damages; (3) an order requiring defendants “forfeit

their licenses to practice law; and (4) a declaration that the judges “stand trial with




7   Docket 1 at 5.
8   Docket 1 at 8.
9   Docket 1 at 2.

Case No. 3:19-cv-00236-SLG, Bliss v. State of Alaska, et al..
Order of Dismissal
Page 3 of 11
Dylan Weiss as accessory to murder after the fact.” 10 Mr. Bliss demands a jury

trial.

                               SCREENING REQUIREMENT

         Federal law requires a court to conduct an initial screening of a civil

complaint filed by a self-represented litigant seeking to proceed in a lawsuit in

federal court without paying the filing fee.11 In this screening, a court shall dismiss

the case at any time if the court determines that the action:

                (i)     is frivolous or malicious;

                (ii)    fails to state a claim on which relief may be

                        granted; or

                (iii)   seeks monetary relief against a defendant who is

                        immune from such relief.12

To determine whether a complaint states a valid claim for relief, courts consider

whether the complaint contains sufficient factual matter that, if accepted as true,

“state[s] a claim to relief that is plausible on its face.”13 In conducting its review, a



10   Docket 1 at 6-7.
11   See, e.g., Lopez v. Smith, 203 F.3d 1122, 1126 n.7 (9th Cir. 2000).
12   28 U.S.C. § 1915(e)(2)(B).
13Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials
that are submitted with and attached to the Complaint.” United States v. Corinthian
Colleges, 655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th
Cir. 2001)).

Case No. 3:19-cv-00236-SLG, Bliss v. State of Alaska, et al..
Order of Dismissal
Page 4 of 11
court must liberally construe a self-represented plaintiff’s pleading and give the

plaintiff the benefit of the doubt.14 Before a court may dismiss any portion of a

complaint for failure to state a claim upon which relief may be granted, the court

must provide the plaintiff with a statement of the deficiencies in the complaint and

an opportunity to amend or otherwise address the problems, unless to do so would

be futile.15

                                       DISCUSSION

       Mr. Bliss alleges that his due process rights have been violated by three

Alaska Superior Court judges, a court-appointed guardian ad litem, and the State

of Alaska. For a plaintiff to plausibly allege a civil rights violation under 42 U.S.C.

§ 1983, the alleged constitutional or rights violation must have been caused by a

state actor operating under the color of state law. In this case, all of the defendants

named by Mr. Bliss are either immune from suit or not state actors for purposes of

42 U.S.C. § 1983. Accordingly, Mr. Bliss has failed to state a claim upon which

relief may be granted, because none of the named defendants can be sued for




14See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773
F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc)).

15See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).


Case No. 3:19-cv-00236-SLG, Bliss v. State of Alaska, et al..
Order of Dismissal
Page 5 of 11
their judicial acts. Furthermore, no defendants can be substituted under these

facts. Therefore, Mr. Bliss’s action must be dismissed with prejudice.

      I.      Judges Moran, Joanis, & Wells

           In order to plead a proper § 1983 claim, a plaintiff must allege plausible facts

that if proven would establish each of the required elements of: “(1) a violation of

rights protected by the Constitution or created by federal statute, (2) proximately

caused (3) by conduct of a ‘person’ (4) acting under color of state law.” 16 Judges

Moran, Joanis, and Wells are state actors when acting in their role as a judges for

the Superior Court of Alaska. However, not all state actors are subject to liability

under 42 U.S.C. § 1983. Judges have absolute immunity from § 1983 suits for

judicial acts.17

           Since 1872, the Supreme Court has recognized that in order to ensure the

proper administration of justice, a judge “in exercising the authority vested in him,

be free to act upon his own convictions, without apprehension of personal

consequences to himself.”18 “Judges are immune from damage actions for judicial

acts taken within the jurisdiction of their courts.”19 A judge will not be deprived of



 Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986); see also Pistor v.
16

Garcia, 791 F.3d 1104, 1114 (9th Cir. 2015).
17See Stump v. Sparkman, 435 U.S. 349, 357-58 (1978) (holding that judge’s order that
authorized sterilization of 15-year-old girl without her knowledge was unconstitutional,
but that judge was immune from suit because order was a judicial act.).
18   Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 337 (1872).
19   Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (citing Bradley, 80 U.S. at
Case No. 3:19-cv-00236-SLG, Bliss v. State of Alaska, et al..
Order of Dismissal
Page 6 of 11
immunity because the action he took was in error, was done maliciously, or was in

excess of his authority; rather, he will be subject to liability only when he has acted

in the "clear absence of all jurisdiction."20

         When evaluating whether a judge’s act was performed within her judicial

authority, courts focus on whether “(1) the precise act is a normal judicial function;

(2) the events occurred in the judge’s chambers; (3) the controversy centered

around a case then pending before the judge; and (4) the events at issue arose

directly and immediately out of a confrontation with the judge in his or her official

capacity.”21 “These factors are to be construed generously in favor of the judge

and in light of the policies underlying judicial immunity.”22

         Mr. Bliss’s claims center on each judge ruling against him in his recent state

court actions, Bliss v. Bliss, 3KN-16-00404CI and 3KN-16-00425CI. Mr. Bliss

alleges that each judge violated his right to due process, because they either

considered testimony he did not agree with, limited his own testimony, or made a

decision with which he disagreed.            Mr. Bliss’s claims against Judges Moran,

Joanis, and Wells arise directly and solely from their decisions against him in their

roles as state court judges. Therefore, Judges Moran, Joanis, and Wells are



347.).
20   Stump, 435 U.S. at 357-58 (quoting Bradley, 80 U.S. at 351.).
21   Ashelman, 793 F.2d 1072, 1075-76 (citations omitted).
22   Ashelman, 793 F.2d 1072, 1076.

Case No. 3:19-cv-00236-SLG, Bliss v. State of Alaska, et al..
Order of Dismissal
Page 7 of 11
absolutely immune from suit.

         In these circumstances, amendment of these claims would be futile. Mr.

Bliss’s claims against the judicial officers must be dismissed with prejudice.

                   II. Guardian Ad Litem Weiss

         Mr. Bliss alleges that Dylan Weiss, the court-appointed guardian ad litem,

violated his right to due process. The Court takes judicial notice that Mr. Weiss,

an attorney with the Office of Public Advocacy, was appointed by the state Superior

Court in Case No. 3KN-16-00404CI, Bliss v. Bliss.23

         Alaska state law permits a state court to appoint an attorney or the Office of

Public Advocacy to represent the interests of a minor child “in an action involving

a question of the custody, support, or visitation of a child.” 24 Additionally, under

Alaska state law, a state court “instead of, or in addition to, appointment of an

attorney under (a) of this section, the court may . . . appoint an attorney or other

person of the [O]ffice of [P]ublic [A]dvocacy to provide guardian ad litem services

to a child in any legal proceedings involving the child’s welfare.” 25 The Superior

Court has discretion as to whether to appoint a guardian ad litem for a child, or

children, in a divorce action.26



23   Supra FN 2.
24   AS 25.24.310(a).
25   AS 25.24.310(c).
26   H.P.A. v. S.C.A., 704 P.2d 205, 212 (Alaska 1985).

Case No. 3:19-cv-00236-SLG, Bliss v. State of Alaska, et al..
Order of Dismissal
Page 8 of 11
           In order to plead a proper § 1983 claim, a plaintiff must allege plausible facts

that if proven would establish each of the required elements of: “(1) a violation of

rights protected by the Constitution or created by federal statute, (2) proximately

caused (3) by conduct of a ‘person’ (4) acting under color of state law.”27 To act

under color of state law, a complaint must allege that the defendant acted with

state authority as a state actor.28 While a guardian ad litem is appointed by a court,

and in some instances, paid for with public funds or employed by a state-funded

agency, the role of a guardian ad litem is to investigate and represent only the best

interests of a minor child in a legal proceeding.29 Due to this independent function

as an advocate for a child’s best interests, a guardian ad litem is not a state actor

for § 1983 purposes.30

           Accordingly, Dylan Weiss is not a state actor for § 1983 purposes and cannot

be sued in this action. Under these alleged facts, no other defendant could be

substituted. Therefore, amendment of this claim is futile, and Mr. Bliss’s claim

against Mr. Weiss must be dismissed with prejudice.



 Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986); see also Pistor v.
27

Garcia, 791 F.3d 1104, 1114 (9th Cir. 2015).
28West v. Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S.
299, 326 (1941)).
29 Kirtley v. Rainey, 326 F.3d 1088, 1092-1096 (9th Cir. 2003) (analyzing the role of
guardian ad litems and holding that guardian ad litems are not state actors for purposes
of § 1983 litigation); see also AS 25.24.310(c).
30   Id.

Case No. 3:19-cv-00236-SLG, Bliss v. State of Alaska, et al..
Order of Dismissal
Page 9 of 11
      III.      State of Alaska

             Mr. Bliss alleges broadly that the State of Alaska “the policy or custom of

this government violates my rights and I seek injunctive relief to stop the continuing

violations of my civil rights.”31 A state is not a person for purposes of § 1983.32 To

the contrary, the State of Alaska is immune from suit in federal court under the

Eleventh Amendment of the U.S. Constitution. Accordingly, the State of Alaska is

not a proper defendant, cannot be substituted, and the claim against the State of

Alaska must be dismissed with prejudice, because it is futile.

      IV.       Futility of Amendment

             A court may dismiss an action without leave to amend where amendment

would be futile.33 Mr. Bliss has alleged civil rights violations against judges, a court-

appointed guardian ad litem, and the State of Alaska under 42 U.S.C. § 1983.

These defendants either do not meet the required element of being a state actor



31   Docket 1 at 2.
32Doe  v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir. 1997) (holding that
states are not persons for purposes of § 1983); Will v. Mich. Dep’t. of State Police, 491
U.S. at 64, 71, n.10. (establishing that even if a plaintiff seeks only injunctive relief, a
state has not waived its Eleventh Amendment immunity and cannot be sued under its
own name under § 1983); see also Stilwell v. City of Williams, 831 F.3d 1234, 1245 (9th
Cir. 2016) (explaining that § 1983 did not abrogate states’ Eleventh Amendment
immunity and therefore does not allow suits in federal court against states themselves).
33See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)
(explaining that dismissal without leave with amend is proper when amendment would
be futile); see also Sparling v. Hoffman Const. Co., Inc., 864 F.2d 635, 638 (9th Cir.
1988) (holding that a court may sua sponte dismiss for failure to state a claim without
notice or an opportunity to amend where plaintiff cannot possibly win relief).

Case No. 3:19-cv-00236-SLG, Bliss v. State of Alaska, et al..
Order of Dismissal
Page 10 of 11
or are immune from suit. Without a proper defendant, this Court does not have a

proper federal question before it. Accordingly, Mr. Bliss’s claims are futile and

leave to amend will not be granted.

       IT IS THEREFORE ORDERED:

   1. The Court dismisses this action with prejudice for failure to state a claim

       upon which relief may be granted and for seeking monetary damages

       against defendants who are immune from such relief.

   2. All pending motions are denied as moot.

   3. The Clerk of Court is directed to enter a final judgment accordingly.

       DATED this 11th day of December, 2019 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




Case No. 3:19-cv-00236-SLG, Bliss v. State of Alaska, et al..
Order of Dismissal
Page 11 of 11
